Citation Nr: 1200778	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO. 10-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to December 1987. He died in February 2009. The claimant is the Veteran's widow. (The terms "claimant" and "appellant" are used interchangeably in this decision to denote the claimant widow.) 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2009, the RO granted entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. Basic eligibility to Dependents' Educational Assistance was also established. The July 2009 RO decision on appeal denied service connection for the cause of the Veteran's death. Considering the grant of DIC and educational benefits, the July 2009 denial of service connection for the cause of the Veteran's death mainly impacts burial benefits under 38 U.S.C.A. § 2307 (West 2002).

The Board in July 2011 remanded the case to the RO via the Appeals Management Center (AMC). The case now returns to the Board for further review.


FINDINGS OF FACT

1. The Veteran died in February 2009. The official certificate of death lists the cause of death as liver cancer. The death certificate lists no other causes of death, no underlying causes of death, no conditions contributing to the liver cancer, and no conditions hastening onset of death. 

2. The competent and probative evidence of record preponderates against a finding that any disorder causing death, or substantially contributing to death or otherwise hastening the onset of death, either developed in service or was otherwise causally related to service. 

3. Liver cancer was not present to a compensable degree within the first post-service year. 

4. During his lifetime and at the time of death, the Veteran had service connection major depressive disorder and tension headaches. Neither of these conditions is shown by any cognizable evidence to have caused or contributed to or aggravated the cause of death, or to have independently contributed to death or to have otherwise hastened the onset of death.


CONCLUSION OF LAW

The cause of the Veteran's death and the causes of any diseases or disabilities substantially contributing to death or otherwise hastening the onset of death were not themselves incurred or aggravated by active military service and may not be presumed to have been caused or aggravated by active military service, nor were they causally related to or aggravated by any injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1131, 1137, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3,310, 3.312(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for the cause of the Veteran's death. A VCAA notice letter was sent in April 2009, prior to the RO's initial adjudication of the claim in July 2009. This VCAA letter informed the appellant of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. She was also told by this letter that it is ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained. In addition, the October 2007 letter satisfied the mandate of the decision of the U.S. Court of Appeals for Veterans Claims in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), by advising the appellant of what is required to substantiate a claim of service connection for cause of death. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connected disability benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim. Arguably, for a cause-of-death claim, this should include notice of what is required to establish service connection, and that an effective date for the award of associated benefits such as Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of death will be assigned if service connection for the cause of death is awarded. The appellant was afforded Dingess-type notice, to the extent applicable, by the October 2007 VCAA letter. (DIC benefits were awarded pursuant to the April 2009 RO, under 38 U.S.C.A. § 1318, as noted in the Introduction, supra, and hence no longer substantively pertain the currently appealed issue.) To whatever extent such Dingess-type notice may have been applicable yet deficient in this case, such deficiency would be harmless and moot because the claim for service connection for the cause of the Veteran's death is herein denied. 

The VCAA letter also requested that the appellant advise of any VA and private medical sources of evidence pertinent to the claim, and that she provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claim. In this case, the appellant informed of treatment at VA facilities prior to the Veteran's death, and these records were duly obtained and associated with the claims file. 

The appellant was appropriately informed, including by the appealed rating decision as well as by an SOC in January 2010 and an SSOC in August 2011, of records obtained, and, by implication, of records not obtained. She was also adequately informed of the importance of obtaining all relevant records, and of her ultimate responsibility to see that records are obtained in furtherance of her claim. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when an appellant presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the appellant indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, in deference to the claimant's concern that Acetaminophen taken as part of medical care for the Veteran's service-connected headaches may have contributed to cause of the Veteran's death, a VA examination of the Veteran's records was obtained in August 2011, with a medical opinion then provided addressing the question whether Acetaminophen taken for the Veteran's service-connected headache disorder was causally associated with the liver cancer which caused the Veteran's death. The Board concludes that this examination, taken together with the balance of the evidence of record, satisfactorily addressed medical questions presented by the record and provided sufficient support for its conclusions to allow for them to be weighed against contrary evidence of record. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that this examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board additionally finds that the development required by the Board's July 2011 Remand has been substantially completed. This consisted of obtaining a complete copy of the Veteran's VA medical records, obtaining a VA physician's examination of the evidence of record with the above-noted report and opinion in August 2011, and thereafter readjudication of the claim by the RO or Appeals Management Center (AMC) in August 2011. The Board in its July 2011 remand specifically asked that an examiner address whether it was at least as likely as not that the Acetaminophen taken by the Veteran to control his headaches "contributed to cause his death." In that remand the Board further explained that "contributed to cause his death" meant "that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death." The VA examiner in July 2011 concluded that it was not at least as likely as not that "Acetaminophen or Acetaminophen product used to control the Veteran's headaches contributed to his death." The examiner supported this opinion by a review of relevant evidence and an analysis sufficient to allow the examination to be weighed against contrary evidence, with the opinion and supporting analysis adequate for the Board's adjudication of the claim. The Board concludes that substantial compliance with the Board's July 2011 remand has been accomplished. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 
 
The claimant has addressed her claim by submitted statements. While she initially requested a hearing before the Board, she withdrew that request by a signed submission dated in July 2010. There has also been no expressed indication that the claimant desires a further opportunity to address her claim adjudicated herein. 

In summary, in this case, with regard to the claim for service connection for the cause of the Veteran's death herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for service connection for the cause of the Veteran's death have been accomplished. 


II. Claim for Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, there must be a service-connected disability that was the principal or a contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death. 38 C.F.R. § 3.312(b). A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death, that is, when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310. 

For certain chronic diseases, inclusive of malignant tumors such as the liver cancer causative of the Veteran's death, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service. 38 C.F.R. § 3.307, 3.309. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

The Veteran's death certificate reflects that he died in February 2009. The listed cause of death was liver cancer. There were no listed contributory or underlying causes of death. 

At the time of the Veteran's death the Veteran was service connected for major depressive disorder (also characterized by the RO in the record as major depressive episode) and tension headaches. He was service connected and with a rating of 70 percent for his major depressive disorder effective from October 1, 1989, and 100 percent for major depressive disorder effective from August 4, 1992. He was service connected with a rating of 10 percent for tension headaches from December 19, 1987. There were no other service-connected disabilities during his lifetime. He was rated 100 percent disabled based on individual unemployability under 38 C.F.R. § 4.16 from October 1, 1989, through August 3, 1992. 

VA treatment records reflect that the Veteran was diagnosed with liver cancer in July 2008. This was revealed to be poorly differentiated hepatocellular carcinoma. He received treatment for that disease inclusive of six cycles of carboplatin and gemcitabine, with the last cycle in November 2008. The Veteran was last hospitalized for a gastrointestinal bleed in February 2009, but family wished for him to be released for home hospice care. He was released for home hospice care in February 2009 and died shortly thereafter. VA physicians approved of the hospital release and hospice care based on the size and location of the liver tumor with an imminently terminal prognosis. 

The claimant has contended that the Veteran's death is in some manner related to service. She has specifically contended, in effect, that Acetaminophen (Tylenol) had been prescribed to treat the Veteran's service-connected headaches, and that this either caused his liver cancer or so damaged his liver that his liver could not defend against the cancer, or otherwise that death due to the liver cancer was hastened by effects of the Acetaminophen taken for his headaches. 

The claimant, as a lay person, lacks the medical expertise to address the distinctly medical questions of medical causation she has raised concerning ingested Acetaminophen and liver cancer or hastening of death, so that her theories or assertions regarding any such contribution of Acetaminophen treatment for service-connected headache disorder to the cause of death - by causing liver cancer, impairing the liver's defense against cancer, or otherwise hastening death - are not cognizable to support her claim for service connection for the cause of death. Espiritu; cf. Jandreau. 

Medical records within the claims file also do not include any cognizable evidence supporting a causal or contributory association between service or any service-connected disability or treatment for any service-connected disability, and the cause of the Veteran's death, and similarly do no support hastening of death by any service-connected disability or treatment for any service-connected disability. 

The claimant has submitted medical literature informing of potential toxic effects of Acetaminophen, inclusive of liver toxicity. VA regulations recognize that competent medical evidence may mean statements conveying sound medical principles found in medical treatises. 38 C.F.R. § 3.159(a)(1). Competent medical evidence also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. Id. In this case, the submitted documents by the Veteran consist of lay-directed articles informing of FDA findings of liver toxicity that may result from use of Acetaminophen. Such potential liver toxicity is not disputed in this case. But the medical evidence of record does not inform of the Veteran dying of liver toxicity, but rather due to liver cancer, or more specifically poorly differentiated hepatocellular carcinoma of the liver. As the VA examiner in August 2011 expressed, as discussed below, liver toxicity and liver cancer are two different things. There is simply no support in the cognizable evidence of record for any contribution to the Veteran's death or hastening of the onset of death by any Acetaminophen taken by the Veteran, including any taken to treat his service-connected headaches. 

A VA examination of the medical records was obtained in August 2011 to address the question raised by the claimant of a causal link between Acetaminophen taken as part of treatment including for the Veteran's service-connected headaches, and the liver cancer causative of death. The VA examiner reviewed the claims file as well as pertinent medical literature. The examiner noted that the Veteran had been taking Ibuprofen since 2001 for headaches, but that he was also on occasion taking an Acetaminophen product (Tylenol, or Percocet, or Tylenol with Codeine) for pain. The examiner also noted that the Veteran's headaches appeared to be under control. Reviewing pertinent medical literature, the examiner observed that while liver failure was a noted possible adverse effect of Acetaminophen, liver cancer was not. The examiner concluded that it was not at least as likely as not that Acetaminophen taken by the Veteran contributed to the cause of death, with that cause of death noted to be poorly differentiated hepatocellular carcinoma of the liver.

While the Board notes some conflict in the record between the August 2011 examiner's conclusion that the Veteran's headaches appeared to be under control and the Veteran's past claim of greater severity of headaches in support of a greater disability rating for his service-connected headaches, this serves in no way to afford additional support for the claimant's assertions that treatment for headaches, in particular Acetaminophen, caused or contributed to the cancer causative of death or otherwise hastened the onset of death. 

As noted supra, during his lifetime, the Veteran was service-connected for major depressive disorder and tension headaches. Neither of these service-connected disabilities is shown or suggested by medical evidence to have caused or aggravated the cause of the Veteran's death, and none of them is otherwise shown to have contributed to death or hastened the onset of death, either based on the major depressive disorder and tension headaches themselves or based on any treatments for these disorders.

Based on the negative opinion of the VA examiner in August 2011 regarding any contribution to the cause of death by Acetaminophen, and based on the absence of any cognizable evidence of record supporting service connection for the cause of the Veteran's death or supporting any service-connected disability causing or contributing to the cause of death, independently contributing to the Veteran's death, or otherwise hastening the onset of death, the Board concludes that the preponderance of the evidence is against service connection for the cause of the Veteran's death. 38 C.F.R. §§ 3.303, 3.312. 

Moreover, because there is no indication in the record that the Veteran's liver cancer developed earlier than years after service, service connection for the liver cancer which caused the Veteran's death is not warranted on a first-year-post-service presumptive basis. 38 C.F.R. §§ 3.307 , 3.309, 3.312.

Because the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


